Citation Nr: 0824600	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-03 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left breast 
fibroadenoma. 

2.  Entitlement to service connection for fibrocystic breast 
disease. 

3.  Entitlement to an increased (compensable) evaluation for 
scars of the right breast, status post surgical biopsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from September 1984 to April 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims of 
entitlement to service connection for left breast 
fibroadenoma, service connection for fibrocystic breast 
disease, and entitlement to a compensable evaluation for 
scars, right breast, status post surgical biopsy.    

In June 2008, the veteran submitted additional evidence 
directly to the Board, waiving initial consideration of the 
evidence by the RO.  The veteran's waiver and additional 
evidence are of record.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  There is no current diagnosis of fibroadenoma of the left 
breast, and any fibroadenoma of the left breast that may be 
present is not shown to be causally or etiologically related 
to service.  

2.  The veteran was first found to have fibrotic tissues of 
the breast during service and has currently been diagnosed as 
having fibrocystic breast disease which has been medically 
linked to her period of service.  

3.  The veteran's scar on the right breast, status post 
surgical biopsy, is manifested by complaints of pain and 
tenderness.  



CONCLUSIONS OF LAW

1.  Left breast fibroadenoma was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  

2.  Fibrocystic breast disease was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  .  

3.  The criteria for a 10 percent disability rating for scars 
of the right breast, status post surgical biopsy, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7804 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2003, March 2003, April 2003, 
and March 2008.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO also 
provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

In addition, the veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  


II.  Factual Background

The record indicates that the veteran entered active duty in 
August 1984; clinical evaluation of the chest, including 
breasts, was reported as normal.  No breast abnormality was 
noted.  On November 23, 1985, the veteran was seen for pain 
in the right breast with a noticeable lump.  The assessment 
was right breast abscess vs. cystic mass.  The veteran 
underwent a biopsy of the mass; subsequently, on November 27, 
1985, it was noted that the suture site was clean and dry, 
without erythema or drainage; the assessment was status post 
breast biopsy.  The veteran was next seen in February 1986, 
at which time it was noted that the right breast had a small 
5 x 5 cm subcutaneously to the right of the right nipple.  
There was no discharge, nodes or masses.  The assessment was 
fibrous scarring, right breast.  

Private treatment reports, dated from November 1992 through 
November 1995, show that the veteran received clinical 
evaluation of the breasts, including periodic mammograms of 
both breasts.  A mammogram in November 1992 of both breasts 
was reported to be essentially negative.  An ultrasound in 
late November 1992 reported finding a small solid nodule in 
the left breast.  A treatment report, dated in January 1993, 
revealed an assessment of lump, bilateral breasts.  

On the occasion of a VA examination in July 1997, it was 
noted that the veteran had no subjective complaints, only the 
recurrent tenderness which she sometimes felt in the presence 
of a mass, which she sometimes felt.  Examination of the left 
breast was completely negative for masses, nodes, discharge 
and tenderness.  There was a scar on the right breast, which 
was well healed, soft, and nontender.  No masses were found 
in the right breast; if anything, there was possible small 
fibrocystic area which would be felt.  However, no dominant 
masses and no dominant cysts were felt on the examination.  
The diagnosis was normal breast at this time with history of 
a previous abscess and possible recurrent cystic structures 
in the area of the scar.  

By a rating action in May 2001, the RO granted service 
connection for scars, right breast, status post surgical 
biopsy, evaluated as noncompensably disabling.  

Medical evidence of record, VA as well as private treatment 
reports, dated from November 2000 through February 2003, show 
that the veteran received ongoing clinical evaluation, 
including periodic mammograms, of the breasts.  On November 
30, 2001, the veteran was seen for evaluation of a lump in 
the left breast, which appeared more persistent than multiple 
lumps normally noted within bilateral breasts.  It was noted 
that workup at the VA outpatient clinic with a mammogram and 
ultrasound revealed evidence of an area suspicious for a 
solid lesion in the left breast region.  A biopsy in February 
2002, reported a finding of fibroadenoma, left breast.  In 
February 2002, the veteran was admitted to the hospital with 
a diagnosis of left breast fibroadenoma.  She underwent a 
needle-directed left breast lesion removal.  The 
postoperative diagnosis was left breast fibroadenoma.  

The veteran's claim for an increased rating for scars, right 
breast, and for service connection for fibroadenoma of the 
left breast and fibrocystic breast disease was received in 
January 2003.  

Submitted in support of the veteran's claims were VA progress 
notes dated from November 2000 through February 2005.  During 
a clinical visit in October 2002, the veteran was seen with 
complaints of a new and growing nodule in the right breast.  
Examination of the breasts revealed no masses, no nipple 
inversion/dimpling or discharge.  It was noted that the 
breasts were somewhat fibrocystic and nodular.  The right 
breast had a nodule on the medial breast between 4-5 o'clock, 
which was round to oval that is somewhat mobile, with no 
significant tenderness, somewhat pliable, and no overlying 
skin changes.  The assessment was new right breast nodule, 
growing, otherwise normal; fibrocystic breasts, maybe new 
cyst vs. other.  

On the occasion of a VA examination in May 2007, it was noted 
that examination of the breasts was normal.  The breasts were 
anatomically normal in appearance with no evidence of 
clinical abnormal examination.  Well-healed surgical biopsy 
scars were noted; they were well healed and barely visible on 
careful examination.  The examiner noted that mammograms 
performed in October 2002, October 2003, and February 2005 
were all negative.  The pertinent diagnosis was postoperative 
surgical biopsies for benign disease of the breasts; and 
well-healed scars with no deformity or residual.  The 
examiner stated that a careful bilateral breast examination 
at this visit evaluates normal breasts anatomy with implants 
in place.  No abnormal masses were noted.  He noted well-
healed barely visible scars with no deformity of the breasts.  
Therefore, it is the opinion of the examiner that the veteran 
had no disability; no significant residual secondary to 
breast biopsies and the disease process was not related to or 
aggravated by military activities.  

At her personal hearing in April 2008, the veteran indicted 
that the scars on the right breast are more disabling than 
reflected by the rating currently assigned.  The veteran 
testified that she experiences significant discomfort with 
movement as the breast rubs against her bra; she also noted 
that she experiences pain and tenderness in the right 
breasts.  The veteran indicated that the scars on the right 
breast also causes limitation on her activities; she noted 
that she used to be an avid swimmer and jogger, but is unable 
to participate in those activities as they cause discomfort.  
The veteran also maintained that, contrary to what is 
reported in the examination, the scar is quite visible and 
embarrassing.  The veteran indicated that she was seen in 
service for a right breast lump, which was removed; however, 
she stated that she had lumps in both breasts, they just 
opted to remove the one in the right versus the left breast.  
The veteran indicated that they did do a needle aspiration of 
the left breast lump.  The veteran testified that she has had 
ongoing problems with the left breast.  

Receive in June 2008 was a medical statement from Dr. Chester 
D. Miltenberger, dated in May 2008, who stated that, after 
reviewing the veteran's medical records, it was evident that 
she suffers from fibrocystic disease of the breast.  He noted 
that her medical history and records indicate that she had 
had continuing problems with her infirmity since service and 
to date.  Dr. Miltenberger also noted that, on examination 
conducted May 1, 2008, the veteran had a vertical scar on her 
right areola measuring slightly less than one inch, which she 
reported was sensitive and tender; this was confirmed on 
examination.  The examiner noted that the scarring was a 
result of the biopsy performed in 1985 as reflected by the 
veteran's service medical records.  Dr. Miltenberger also 
noted that the veteran also had a scar on her left breast, 
which was a result of a fibrous breast mass which was 
surgically removed for biopsy to rule out the possibility of 
malignancy.  Dr. Miltenberger reported that the veteran 
currently has palpable fibrous breast tissue in both breasts, 
and has been advised to continue yearly mammogram and monthly 
self breast examinations.  

Also received in June 2008 was a medical statement from Dr. 
Thomas K. Mahan, dated in May 2008, indicating that he 
reviewed the veteran's medical records back to 1985, and they 
revealed that she had a history of fibrous breast disease 
dating back to that time.  Dr. Mahan stated that the veteran 
has had ongoing problems with fibrous breast disease.  
Specifically, the doctor noted that the problems center 
around palpable fibrous breast tissue that is concerning for 
possible breast masses that require biopsy and imaging 
studies to rule out malignancy; he has treated her for 
similar concerns.  

III.  Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within an applicable presumption period under 38 C.F.R. 
§ 3.307), and the veteran presently has the same condition.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where the overall evidence of record 
fails to support a diagnosis of the claimed disability, that 
holding is applicable.  

The veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Left Breast Fibroadenoma

After careful review of the evidentiary record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for fibroadenoma 
of the left breast.  

As noted above, while the veteran was found to have a lump in 
the right breast, which was subsequently excised, the service 
medical records are negative for any finding of fibroadenoma 
of the left breast.  The Board acknowledges that the veteran 
was seen for diagnosed with fibroadenoma in the left breast 
following service in February 2002.  However, the record 
contains no current medical evidence of fibroadenoma of the 
left breast.  In fact, following the VA examination in May 
2007, the examiner stated that a careful bilateral breast 
examination at this visit evaluates normal breasts anatomy 
with implants in place.  No abnormal masses were noted.  
Therefore, it was the opinion of the examiner that the 
veteran had no disability; no significant residual secondary 
to breast biopsies and the disease process was not related to 
or aggravated by military activities.  

As noted above, in the absence of proof of a present 
disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for left 
breast fibroadenoma must be denied.  The preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Fibrocystic Breast Disease

After careful review of the evidentiary record, the Board 
finds that service connection is warranted for fibrocystic 
breast disease.  The veteran was noted to have a breast mass 
in service in 1985; at that time, it was noted that the small 
fibrous tissue was sent to pathology.  The mass was 
subsequently removed.  And, in February 1986, it was noted 
that the original diagnosis of right breast abscess was found 
to be fibrotic tissue with recurrence of similar episode.  An 
ultrasound in late November 1992 reported finding a small 
solid nodule in the left breast.  A treatment report, dated 
in January 1993, revealed an assessment of lump, bilateral 
breasts.  On VA examination in July 1997, the examiner 
described a possible small fibrocystic area.  In November 
2001, it was noted that the veteran had a lump in the left 
breast, which appeared more persistent than multiple lumps 
normally noted within bilateral breasts.  An October 2002 
progress note reflects an assessment of right breast nodule, 
growing, otherwise normal; fibrocystic breasts, maybe new 
cyst vs. other.  

Following the VA examination in May 2007, the examiner stated 
that a careful bilateral breast examination at this visit 
evaluates normal breasts anatomy with implants in place.  
Therefore, it was the opinion of the examiner that the 
veteran had no disability; no significant residual secondary 
to breast biopsies and the disease process was not related to 
or aggravated by military activities.  However, in a 
statement dated in May 2008, Dr. Miltenberger stated that 
current examination revealed that the veteran currently has 
palpable fibrous breast tissue in both breasts; he further 
noted that, after reviewing the veteran's medical records, it 
was evident that the veteran suffers from fibrocystic disease 
of the breast and has had continuous problems with that 
disease since service.  

Consequently, the Board finds that, while fibrocystic breast 
disease was not noted during the VA examination report in May 
2007, it was clearly shown during service and there is 
evidence of fibrocystic breast changes in the post service 
medical records, most recently noted in May 2008.  No medical 
opinion indicating that the veteran's fibrocystic breast 
disease is not etiologically related to service is of record.  
Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  

Moreover, while the RO denied service connection on the basis 
that the fibrocystic condition of the breast was not a 
pathological condition but a physiologic finding, the Board 
notes that the rating schedule contemplates service 
connection for benign neoplasms of the breast under 38 C.F.R. 
§ 4.116, Diagnostic Code 7628.  And, as noted above, there is 
no competent evidence disassociating the currently reported 
fibrocystic breast disease from service.  Accordingly, 
service connection is in order for the veteran's fibrocystic 
breast disease.  



IV.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.  

The veteran's scars of the right breast has been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Under Diagnostic Code 7805, disability 
evaluations are assigned for scars according to the 
limitation of function of the part affected by the scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Court has held that in determining the proper rating to 
be assigned for a given disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The Court then went on to note 
that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case", 
Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must, however, 
be specifically explained.  See Pernorio, 2 Vet. App. at 629.  

In this particular case at hand, the absence of any objective 
clinical indications of functional limitation of the breasts 
due to scarring is sufficient reason to rate the veteran's 
scarring of the right breast under another, "more 
appropriate" code than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

To this end, the Board finds that the veteran's scars of the 
right breast, status post surgical biopsy, is more 
appropriately evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Upon reviewing the current rating criteria in relation to the 
evidence for consideration with regard to the veteran's scars 
of the right breast, status post surgical biopsy, the Board 
finds that the veteran's disability picture is most 
consistent with a 10 percent disability evaluation.  The 
objective clinical evidence of record does not show that the 
scars of the right breast exceed 6 square inches (39 sq. 
cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Note (2) 
of Diagnostic Code 7801 establishes that a deep scar is one 
associated with underlying soft tissue damage.  

Additionally, the Board finds that the veteran's scars of the 
right breast, status post surgery biopsy, do not warrant a 
compensable disability evaluation under Diagnostic Code 7805, 
as the veteran's scarring of the breasts has not been shown 
to cause limitation of function.  Pursuant to Diagnostic 
7803, a 10 percent disability evaluation is assigned for an 
unstable superficial scar.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7803.  A higher, compensable disability evaluation is 
not available under Diagnostic Code 7803, and the veteran has 
not provided any medical evidence that shows that her breast 
scars are poorly nourished, ulcerated, or unstable.  See May 
2007 VA examination report.  

Nonetheless, under Diagnostic Code 7804, a 10 percent 
disability evaluation is assigned for a superficial scar 
which is painful upon examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The clinical records establish that 
the veteran has consistently complained that the scar of the 
right breast is painful and tender.  During her Board hearing 
in April 2008, the veteran credibly testified as to pain and 
tenderness of the right breast, caused mainly by rubbing of 
the breast against her bra.  She reported significant 
discomfort with any physical activity.  Therefore, the Board 
is of the opinion that the record creates a reasonable doubt 
as to the degree of the veteran's disability and that it 
warrants a compensable evaluation.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b) (1).  In this regard, the Board finds that there 
has been no showing by the veteran that the scars of the 
right breast, status post surgical biopsy, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In conclusion, the Board finds that, with resolution of doubt 
in the veteran's favor, the evidence supports a 10 percent 
for the scars, right breast, status post surgical biopsy, and 
no higher.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

Service connection for left breast fibroadenoma is denied.  

Service connection for fibrocystic breast disease is granted.  

Subject to the applicable law governing the award of monetary 
benefits, a 10 percent rating for scars of the right breast, 
status post surgical biopsy, is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


